Allow me first to congratulate Mr. Samuel
Insanally on his election to his responsible post, and to wish
him every success in his work.
Allow me also to express gratitude to the President of
our last session, Mr. Stoyan Ganev, for his able guidance of
our work, and to Mr. Boutros Boutros-Ghali, the Secretary-
General, for his dynamic, tireless work to restructure the
Organization and enhance its effectiveness, given the
qualitative changes occurring in the system of international
relations.
I should like to take this opportunity to congratulate the
new members of the United Nations: the Czech Republic,
the Slovak Republic, The Former Yugoslav Republic of
Macedonia, Eritrea, Monaco and Andorra.
The forty-eighth session of the General Assembly is
taking place at a momentous time. The twentieth century,
which has experienced two of the most destructive wars in
the history of mankind, as well as the cold war and the arms
race, which have depleted natural and financial resources,
the intellectual and moral potential of civilization, is
nevertheless ending on an optimistic note. Totalitarian
regimes have fallen, scores of countries have gained
independence and universal values of democracy and the
market economy are now finding new advocates throughout
the world.
We are proud that our small country, which straddles
Europe and Asia, a country with an ancient culture and a
proud history, has not been left behind in the truly universal
historical process of the triumph of democracy and national
and economic revival. Azerbaijan regained its independence
less than two years ago. The path travelled by our country
over these 22 months has not been without difficulties and
has been marked by contradictions and tragic events.
Nevertheless, we are convinced that the young State of
Azerbaijan is following the only true path leading to genuine
independence.
This has been borne out by the results of the recent
presidential elections held at the beginning of October, when
the overwhelming majority of the people of Azerbaijan voted
for Mr. Heydar Aliyev, an experienced politician and
recognized leader of our country, who is firmly committed
to the idea of building a democratic, secular society with a
market economy.
Unfortunately, the natural historical process of the fall
of empires and the acquisition of independence and
statehood by their peoples is often accompanied by excesses
of extreme nationalism. Many attempt to exploit the
democratization of the social and political life of young
independent States to undermine their internal stability.
22 General Assembly - Forty-eighth session
Nationalist separatist movements are often used as a way to
achieve these ends.
Unfortunately, Azerbaijan has fallen victim to such acts
of provocation. For six years now the Republic of Armenia
has been waging an undeclared war against Azerbaijan to
fulfil its territorial claims. The sad facts of Armenia’s
aggression are as follows: 20 per cent of the territory of
Azerbaijan is now occupied by Armenian troops, and
1 million of our country’s civilians have no homes or means
of survival. The economic infrastructure of the Azerbaijani
Republic’s occupied region has been destroyed. Unique
historical and cultural sites of Azerbaijan have been
destroyed. And all this is occurring under the cover of an
ongoing propaganda campaign and alleged non-involvement
by the Republic of Armenia in the aggression.
Azerbaijan has often proclaimed, and continues to
proclaim, its commitment to the principle of the peaceful
settlement of disputes. We welcome and commend the
efforts of the international community, the United Nations
and the Conference on Security and Cooperation in Europe
(CSCE) as well as the efforts made by individual States -
Russia, the United States, Turkey, Iran and Kazakhstan - in
recent years to achieve a peaceful settlement of the
Armenia/Azerbaijan conflict.
Azerbaijan welcomed the Security Council’s adoption
of resolutions 822 (1993) and 853 (1993) calling for the
immediate, complete and unconditional withdrawal of the
occupying forces from Azerbaijan territory that had been
seized. Azerbaijan also welcomed the initial timetable -
worked out within the framework of the Minsk Group of the
CSCE - of urgent steps to implement Security Council
resolutions 822 (1993) and 853 (1993), several revised drafts
of which, however, were aborted because of the Armenian
side.
Azerbaijan stresses its commitment to the initial
approach of the CSCE - that is, that the Minsk Conference
should be preceded by the complete liberation of
Azerbaijan’s occupied territories. This was stressed in
particular by the President of the Republic of Azerbaijan,
G. A. Aliyev, yesterday during the reception for CSCE
representatives who are now visiting the region.
We are confident that, despite certain difficulties -
sometimes substantive - in the approach to the terms of the
peaceful settlement of the conflict, the political realism and
the sense of responsibility for the fate of our people shown
by the Azerbaijan side will be appreciated by our negotiating
partners.
Azerbaijan, which is richly endowed with a variety of
natural resources and which has a fairly well-developed
industrial potential, has all the conditions necessary to
overcome our objective difficulties in this transitional period
towards a market economy.However, since one out of every
six inhabitants of our country has been forced to leave his
home and now has no means of survival, as a result of the
hostilities and occupation of one fifth of our territory, the
humanitarian assistance provided by various international
organizations that have enormous experience in this area is
assuming great importance for our country.
In this difficult period for my country, Azerbaijan - and
primarily the people of Azerbaijan, who have suffered most -
has been given all round support and assistance by the
Office of the United Nations High Commissioner for
Refugees, the International Committee of the Red Cross, the
United Nations Children’s Fund, the World Health
Organization and the International Federation of Red Cross
and Red Crescent Societies. On behalf of my people and
Government, I take this opportunity to express profound
gratitude to all international organizations, humanitarian
institutions and specialized agencies and the peoples and
Governments of many States that have responded to the
suffering of the Azerbaijan people who have fallen victim to
aggression.
The Government of the Republic of Azerbaijan also
expresses profound gratitude to the Secretary-General,
Mr. Boutros Boutros-Ghali, for having established a United
Nations - United Nations Development Programme Interim
Office in Azerbaijan. We are deeply convinced that the
activities of this Office will help to strengthen and expand
the comprehensive relations between our Republic and the
United Nations system. We are convinced, also, that this
cooperation will be mutually advantageous in view of the
initial results of interaction between the Republic of
Azerbaijan and the system of specialized agencies of the
United Nations, the majority of which our country joined in
1992 and 1993.
We attach overriding importance to international
cooperation in the field of the environment and sustainable
development and also to the comprehensive expansion of
world trade and the elimination of all barriers that restrict
that process.
Azerbaijan welcomed the decision to convene a World
Summit for Social Development and is prepared to take an
active part in preparing for that Summit, the successful
convening of which we believe will lay the basis for an
Forty-eighth session - 12 October l993 23
effective global development strategy for the twenty-first
century.
Our country is taking an active part in the preparations
for the United Nations Conference on Human Settlements
(Habitat II), which will take place in 1996 in Istanbul.
Thus despite the objective and subjective difficulties
encountered by my country, Azerbaijan, during the past year
has been taking decisive action to integrate itself fully into
the world community. We are convinced that integration
into the world’s political, economic and humanitarian
process is possible only by increasing cooperation between
States at the bilateral and multilateral levels.
Our country shares the general conviction regarding the
need to reduce the threat of the use of weapons of mass
destruction and subsequently to destroy them, has acceded to
the Treaty on the Non-Proliferation of Nuclear Weapons and
is taking an active part in the preparatory work for the
Review Conference that will take place in 1995. Azerbaijan
supports the indefinite extension of that Treaty and believes
that it should be made universal. We are convinced that the
non-proliferation Treaty is an instrument that strengthens all
international efforts and regional initiatives that seek to
prevent any proliferation of weapons of mass destruction and
to eliminate obstacles that threaten international and regional
peace and security.
In this connection we welcome the positive steps taken
recently in the area of disarmament, including the adoption
of the Convention on the Prohibition of the Development,
Production, Stockpiling and Use of Chemical Weapons and
on Their Destruction, which was signed by Azerbaijan and
the majority of countries of the world.
One outstanding example of our progress towards
building a democratic, lawful State was Azerbaijan’s
accession to the basic instruments of international law in the
area of human rights, such as the International Covenant on
Civil and Political Rights, the International Covenant on
Economic, Social and Cultural Rights, the Convention on the
Rights of the Child, the Convention relating to the Status of
Refugees (1951) and the 1967 Protocol relating to the Status
of Refugees, and some others. Our country is very
interested in the various initiatives being taken in the area of
protecting human rights. The idea of establishing, within the
United Nations system, a new post of high commissioner for
human rights, reflects an intention to enhance international
cooperation in this area. We are prepared actively to
participate in the discussions on this question.
Another pressing issue, one that requires urgent and
constant attention, is that of refugees and displaced persons.
It is time for the international community to draw up proper
rules and standards to govern massive, forced migrations
which could help overcome their main causes and
consequences.
Desirous of making a worthy contribution to the various
areas of the activities of the United Nations, Azerbaijan
submitted its candidacy for, and was elected to, the
Commission on Human Settlements and the
Intergovernmental Committee on Science and Technology
for Development. We are convinced that the great scientific
potential and practical experience of our specialists will help
these commissions to do effective work.
In 1995 the United Nations will celebrate its fiftieth
anniversary. In the almost five decades that have elapsed
since the United Nations was created, its historic meaning
and universality have become strikingly clear. Today it is
time for serious, meaningful changes, changes commensurate
with the needs of our rapidly changing world. We believe
that, given the new context of international relations, the
restructuring of the United Nations, and particularly of the
Security Council, must meet the great expectations of
Member States. Expansion of the membership of the
Security Council, the need for which is the subject of serious
discussion, should help the Council continue effectively to
discharge its primary task, that of the maintenance of
international peace and security.Of course the role and
responsibility of the Secretary-General will shift towards
enhanced peacemaking and diplomatic activity.
In conclusion, we look to the future with optimism, to
a future where peace and cooperation will prosper. We call
upon States Members of the United Nations to make every
effort to promote the establishment of a safe, secure,
common home. We are sure that constructive discussions
and debates at this session will make an important
contribution to the building of a better world in the coming
century.
